Name: Commission Regulation (EEC) No 498/83 of 28 February 1983 relating to the classification of goods falling within subheading 21.07 G of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 83 Official Journal of the European Communities No L 56/ 11 COMMISSION REGULATION (EEC) No 498/83 of 28 February 1983 relating to the classification of goods falling within subheading 21.07 G of the Common Customs Tariff Whereas, in the absence of a more specific heading, it must be classified under heading No 21.07 as a food preparation not elsewhere specified or included ; whereas, within heading No 21.07, subheading 21.07 G must be chosen for the product in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 The product obtained by treatment with boiling water of the flesh of the tamarind followed by clarification of the extract and concentration under vacuum to a homogeneous paste, and mainly used in the prepara ­ tion of certain sauces, shall be classified in the Common Customs Tariff under subheading : 21.07 Food preparations not elsewhere specified or included : G. Other. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of a product obtained by treatment with boiling water of the flesh of the tamarind, followed by clarifi ­ cation of the extract and concentration under vacuum to a homogeneous paste, and used mainly in the preparation of certain sauces ; Whereas heading No 21.07 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 3000/82 (3), refers to food preparations not elsewhere specified or included ; Whereas the product concerned is obtained from a fruit which contains practically no juice ; whereas, therefore, it cannot be regarded as a fruit juice falling within heading No 20.07 ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p. 1 . (2) OJ No L 172, 22 . 7. 1968 , p. 1 . 3) OJ No L 318 , 15 . 11 . 1982, p. 1 .